891 F.2d 290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Allen GALLAGHER, Plaintiff-Appellant,v.STATE OF OHIO;  John Myers, Defendants-Appellees.
No. 89-3968.
United States Court of Appeals, Sixth Circuit.
Dec. 6, 1989.

Before KEITH, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that appellant filed a notice of appeal on October 18, 1989.   Such notice of appeal fails to designate the judgment or order appealed as required by Fed.R.App.P. 3(c).   In addition, no appealable order has been entered by the district court.   This court lacks jurisdiction to review an order of the district court unless it is a final decision or otherwise appealable as an interlocutory order under 28 U.S.C. § 1292.   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373-78 (1981).


3
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 9(b)(1), Rules of the Sixth Circuit.